DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9, 11-16, and 18-20 of US Application No. 16/457,696 are currently pending and have been examined.  Applicant amended claims 1-2, 4-6, 8-9, 11-12, 15-16 and 20 and canceled claims 3, 10, and 17.  
Claims 1-2, 4-9, 11-16, and 18-20 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 16 May 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC § 101 are withdrawn. Applicant amended claim 1 to recite “driving the autonomous vehicle on the generated route”. This additional element applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claims 8 and 15 recite substantially similar limitations. Therefore, the previous rejections under § 101 are withdrawn.
 
The previous rejections of claims 1, 4-8, 11-15, and 18-20 under 35 USC § 103 are withdrawn. Applicant amended independent claim 1, to recite the limitations of claim 3, which was not rejected under § 102 or § 103. Independent claims 8 and 15 are similarly amended. Therefore, the previous rejections of claims 1, 8, and 15, and all claims depending therefrom, are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Dean et al. (US 2019/0146509 A1, “Dean”) in view of Iagnemma (US 2017/0356747 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Dean, discloses a system and method for autonomous vehicle routing using annotated maps. For at least some path segments within a geographic region in which the vehicle is operating, values are determined for the path segments based at least on risk factors associated with autonomous operation of the vehicle along each path segment. Path segments are combined to generate a travel route, from a first location to a second location, based on the determined values, and the vehicle is controlled to navigate along the travel route.

Iagnemma discloses an apparatus that makes a determination of an ability of an autonomous vehicle to safely or robustly travel a road feature or a road segment or a route that is being considered for the autonomous vehicle as of a time or range of times. Route root conforms to properties of stored road network information. The road feature or road segment or route is eliminated from consideration if the computer has determined that the road feature or road segment or route cannot be safely or robustly traveled by the autonomous vehicle. The determination by the computer is based on properties of the environment in which the autonomous vehicle travels.

With respect to independent claim 1, Dean taken either individually or in combination with other prior art of record fails to teach or suggest: confirming an inability of one or more autonomous vehicles of a same type within a fleet to operate along the route; applying an identifier to the one or more portions associated with the feature on the map; omitting the one or more portions with the identifier from a routable graph applied to the map for each of the one or more autonomous vehicles of the same type.

Independent claims 8 and 15 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1.

Claims 2, 4-7, 9, 11-14, 16, and 18-20 are allowed because they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668